CaSe 2:18-CV-09228-CCC-.]BC Document 85-1 Filed 04/01/19 Page 1 of 5 Page|D: 2551

EXHIBIT A

3136207_1\000888

Case 2:18-cv-09228-CCC-.]BC Document 85-1

 

FA¥BRIDGFJBQ@ 2 of 5 PagelD: 2552

 

 

 

 

Page 1 Page 2
UNCERTlFlED TRANSCRlPT DlsCLAlMER lN THE MATrER 1 C H l E F D W A IN E p E R R Y'
OF: 2 having first been duly aftirmed. was examined
TOWNSHlP OF MAHWAH 3 and testified as follows:
Vs. 4 EXAl\/llNATlON
RAMAPOUGH MOUNTAIN lNDlANS_ lNC , ET AL. 5 BY MR_ CHAGARIS:
6 Q. All right. Mr. Perry or chief
Thc following transcript(s) ofproceedings, or 7 Perry have you ever been deposed before?
any portion tllereof, in the above titled 8 A_ Yeg_
matter, taken on any dates, is being delivered 9 Q. Well, let me refresh your memory
UNEDlTED and UNCERTlFlED by the onicial coun 1 O just in case you haven't been deposed in a
reporter Tlie purchaser agrees not to disclose l l While. lt iS a question and answer SeSSiOn I'rl'l
this uncertified and unedired transcript in any 1 2 going to ask you questions about this matter
form (wrinen or electric) to anyone who has no 1 3 and l will ask you to give your answers to the
connection to this casc. This is an unofficial 1 4 best ot` your ability. l know that Mr. Wallaoe
transcript. This transcript has not been l 5 iS here Walsh?
checked, proofed or corrected. lt is a draft l 6 MR. WALLACEZ Wallace.
transcript, NOT a certified transcript As l 7 BY MR. CHAGARIS:
such, it may contain computer-generated l 8 Q. Mr. WallaCe iS With you today and
mistranslations ofstenotype code ofelectronic l 9 he iS admitted pro hOC /SREURB a.n in this CZSeS
transmission errors, resulting in inaccurate or 2 0 regularly 21 NCW York attorney SO forth /PWERPB
nonsensical word combinations, or untranslated 2 l if il 0f the record and SO that We understand
sieho[ype symbols which cannot he decipheer by 2 2 is that under the rules ofNew Jersey court the
hoh.s[¢nmypis;s_ 2 3 taking of a ’\ deposition is " depositions
2 4 governed by rule four colon 14 dash three in
2 5 particular the rule states and I will " ,
Page 3 Page 4
1 quote, ’\ quote it for the record no objection 1 except on the matter of privileged or
2 shall be made during the taking of a deposition 2 confidentiality or if there is limitation by a
3 except those addressed to the form of the 3 prior court order. Also during the taking of
4 question or to assert a privilege, a right of 4 your deposition when a question is asked of you
5 confidentiality or limitation pursuant to 5 you cannot con consult with your attorney
6 previously entered court order. . Do you 6 before you give your answer. Do you understand
7 understand that? 7 that?
8 A. Well that is a legal term. I mean 8 A. Yes.
9 Idon't know. 9 Q. Okay. And ifthere is a question
1 0 Q. Well, in other words, during the 1 O that l ask you that you do not understand
11 course of your deposition your attorney who is 1 1 please tell me and l will be happy to rephrase
1 2 with you today, Mr. /WAEULS " a " ace cannot 1 2 it or repeat. ’\ lt is " Itself for for you to
13 object to any questions except as to the A for 1 3 understand if you give an answer we are going
1 4 many ’\ form, as to any privilege or as to any 1 4 to assume that you are answering the actually
15 matter of confidentiality? 1 5 question that I posed. Do you understand that?
1 6 MR. WALLACE: I have read the rule 1 6 A. Right.
17 and ’\ am ’\ many familiar with it and it's 17 Q. And we don't want you to guess or
18 quite similar to the " with a " way we l 8 Speculate. lfyou are going to give an
1 9 practice in New York and it is also quite 1 9 estimation or an approximation tell us that
2 0 similar I think it's actually based on the 2 0 you're doing so that we know it is not based on
2 1 federal rule. 2 1 your own certainty but ’\ it is " itself on an
2 2 BY MR. CHAGARIS: 2 2 estimation?
2 3 Q. Just so that the record is clear. 2 3 A. Okay.
2 4 Also during the course ofthe deposition you 2 4 Q. lfyou need to take a break let us
2 5 cannot " be '\ been instructed not to answer 25 know make sure that we will accommodate ifyou

 

1 (PageS 1 to 4)

 

Case 2:18-cv-09228-CCC-.]BC Document 85-1

Filed 04/01/19 Page 3 of 5 Page|D: 2553

 

 

 

 

 

 

 

Pag e 2 5 ll Pa ge 2 6

1 shoulder that's l\/Ir. Molt? i l Q. Have you ever visited that before

2 A. It looks like him. : 2 you /` became " become chief‘?

3 Q. Okay. ljust want to make sure. j 3 A. lvlany times.

4 A. That is a bad picture of me for the 4 Q. When was the first time you recall

5 record_ 5 visiting that location?

6 Q. And Mr. Smith who is present today 6 A. When l was a kid l went by there

7 what is his relation to the tribe? 7 with my father l don't know what 50 years ago,

8 A. He is a tribal member. 8 60 years, probably 60 years ago.

9 Q. ls he on the council, tribal 9 Q. All right. And what -- the 501 C
1 0 council? 10 three obtained title to 95 Halifax road in 1995
1 1 A. No. 1 1 is that /KR-BG?

12 Q. When -- let me start again did you l 12 A. l believe so yes.
1 3 grow up in this area, sir? ' l 3 Q. But did you use the location ['m
1 4 A. Yes. l 4 sorry did the tribe use the location at 95
15 Q. What town in this area did you grow 15 Halifax road before l995?
l 6 up in? l 6 A. Oi‘l, yes y€S.
17 A. Hill burn. 17 Q. And what was it used for?
1 8 Q. And did you visit the location of 1 8 A. Primarily used for ceremony.
1 9 where the current headquarters are when you 1 9 Q. Okay. And how often was the
2 0 were growing up? 20 property used before l995?
2 1 A. Yes. 2 1 A. That l couldn't speak to. l was a
22 Q. Okay. And the location that's in 22 kid, until 95.
23 discussion today is we'll call it 95 Halifax 2 3 Q. Okay.
2 4 road? 2 4 A. l would have to refer to some
25 A. Uh-huh. 25 elders who really aren't here.

Page 2 7 Page 2 8

1 Q. So you don't have any recollection? 1 Q. Who did the DeGrout family sell the

2 A. Well, I have gone down there a 2 property too?

3 number of` times he during the powwows I have 3 A. l don't know it was white folks

4 gone a down there to do some to pray I have 4 that came around every day that asked to buy

5 actually " be " been down with the dein a pipe 5 it. There must " be " been county records.

6 ceremony in the early eighties, we marked a 6 Q. Okay.

7 couple spots with the Denay's where we do the 7 A. I'd like to add to that he has

8 ceremonies at. 8 successful farm (he had) he signed the bill of

9 Q. And is that location other than the 9 sale with an X.

10 address of` 95 Halifax road does that go by any 1 0 Q. And so this property 95 Hal

11 other name other than 95 Halifax road that 1 1 /TPHAOBGS was within the 300 acre farm that the
12 location? 1 2 DeGrouts had'?

13 A. Well, it's been Sweetwater but it 13 A. Right and also chief man is who has
14 was also part of the the Fike and also that 1 4 been known technically live on the Ramapo
15 property was owned by the degrout family and my 1 5 campus /( lived right there in that area that

1 6 understanding with that was they had about_fiQO_ 1 6 was Squire Christie prior to the inception of
17 acre farm /TWHEULS Ramapo college now sits part 17 town of Mahwa.h but " it is " itself recorded in
18 on. And they had they have been visited 1 8 Mahwah history.

1 9 numerous times and at the end Mr. DeGrout moved l 9 Q. But at 95 Halifax road?

20 a farm for one dollar and moved his family up 2 0 A. That would be 95 Halifax.

21 to orange county in the middle of` the night l 2 1 Q. And?

22 don't know what that means but that is the 22 A. Oh, one other thing.

23 /` store I " story the family has told and I 2 3 Q. Go ahead?

24 have gotten that directly from some of the 2 4 A. Nick DeFreeces family l think you
25 elders. 2 5 are aware of he is down one acre one acre left

 

7 (Pages 25 to 28)

 

Case 2:18-cv-09228-CCC-.]BC Document 85-1

Filed 04/01/19 Page 4 of 5 Page|D: 2554

 

 

 

 

 

Pa g e 2 9 l Pa ge 3 O
1 down there at the 95 Halifax area and it's 1 home general /KHREU " it is 0 itself all part
2 landlocked somehow. They started with nine 2 ofthe same property " it is " itselfall part
3 acres and ache range has been dwindling every 3 of the same ceremonial site.
4 year now they arc down to one acre that is 4 Q. So 1 understood you to say that
5 landlocked that I thought was against the law 5 Sweetwater is the name another name for Ramapo;
6 but -- l'm sorry I`m not 4 exposed " supposed 6 is that correct?
7 to look at those guys. ;` 7 A. Yes.
8 Q. And what is the size of95 Halifax l 8 Q. And Split Rock is up in the
9 road in the acreage or square foot? 9 mountains?
1 0 A. " Well, the " Wealth property that l 0 A. Split Rock yeah is above it.
1 1 we maintain is 13 point nine acres l believe. 1 1 Q. Above it okay. So (P-Z marked,
12 Q. Okay. And besides that address did 12 certification ofchiewaaine Perry)?
1 3 l ask you did it go by any other name other 1 3 Q. Chief do you recognize this
1 4 than the address of 95 Halifax? 1 4 document?
15 A. Well, 1 don't know what it was 1 5 A. No.
1 6 called prior to that. Ijust think 1 it was 1 6 Q. Look at the first page. ’\ lt
17 they were called by the a certificate moan 1 7 is " ltself`on the title it says certification
1 8 /KWRAL thing same thing " go /` gone down to the 1 8 of chief Dwaine Perry in support of motion to
1 9 land that 1 am aware of. 1 9 vacate temporary restraints did l read that
2 0 Q. Was it ’\ ever " every known as 2 0 correctly?
2 l under the name of Sweetwater or Split Rock or 2 1 A. That's what it says yes (that is
22 anything any name like that? 2 2 the title define /STPH-FLT (.
23 A. Well, Ramapo means Sweetwater. 23 Q. Have you seen this document before
2 4 Split Rock technically is the name ofthe 2 4 today?
25 mountain above it that's, if`you look at it 25 A. 1 don't recall it no.
Pa ge 3 1 Page 3 2
1 Q. Okay. Can you go to the -- 1 Q. Let's start at paragraph 12 I will
2 A. It's got my name on it. 2 read it for the record. Sweetwater is uniquely
3 Q. " Go " Gone to page number six? 3 0 side " sighed " situated for our ceremonies
4 A. lt has my signature on it. 4 and I are replaceable for that purpose for
5 Q. ls that your signature? 5 several reasons detailed below did 1 read that
6 A. Yes. 6 correctly?
7 Q. It has a date next to your 7 A. Wait a minute l'm trying to back
8 signature date of May 31, 2017; is that 8 where this --
9 correct? 9 Q. Take your time.
1 0 A. That's correct. 1 0 A. Okay where is it?
11 Q. But -- do you recognize this 1 1 Q. Paragraph 12 on page 3. Again l
12 document " have gone ’\ having pointed out that 12 will read it again f`or the record?
13 to you do you recognize this document? 1 3 A. Yes, it is. " lt is 4 ltself
1 4 A. Well, not that 1 recollect nice it. 1 4 correct.
1 5 I recognize my signature so I would have to say 1 5 Q. That seems -- that means the Ramapo
1 6 I have seen the document. I'mjust saying you 1 6 river am 1 correct then?
1 7 handed this to me hand me a magazine. 1 7 A. Essentially the river is
1 8 Q. So you're saying ifyou signed it 1 8 '\ importance " important to the ’\ hole ’\ whole.
1 9 at the time you had read it then? _ 1 9 Q. For " side ’\ sighed " situated for
20 A. Yeah " lead " led me read it. 20 ceremonies and 1 are replaceable for the
21 Q. Sure take your time. 2 1 purposes set forth below. lt says number 13 1
22 A. Any particular questions? 22 will read it for the record first Sweetwater is
2 3 Q. Yes I actually direct your 2 3 very close to two sites sacred lo the tribe did
2 4 attention to paragraph 13 which is on page 3? 2 4 1 read that correctly?
2 5 A. Okay. 2 5 A. Yes.

 

8 (Pages 29 to 32)

 

Case 2:18-cv-09228-CCC-.]BC Document 85-1

Filed 04/01/19 Page 5 of 5 Page|D: 2555

 

 

 

 

Page 7 7 Pa ge 7 8
1 under what is known as a cc. Do you know what 1 BY MR. CHAGARIS:
2 1 l say the term cc? 2 Q. Yes.
3 A. Yes. 3 A. Yes, we did receive a copy ofthis.
4 Q. Your name is there, correct? 4 Q. And l believe you testified a
5 A. Correct. 5 little while ago that you withdrew the
6 Q. Did you receive a copy ofthis do 6 application; is that correct?
7 you recall? 7 A. Correct.
8 A. Yeah. 8 Q. And the reason you with drew it is
9 Q. Okay. 9 you thought you had a permit already‘?
10 A. Let me ask toss this mean that we 1 0 A_ Yeah we found there was One filed
1 1 need to apply for a site plan? 1 1 with the township that they hadn't notified us
12 Q. ldon't know, sir? 12 of.
13 A. ls that what we are talking about. 1 3 Q. And after you were drew this
14 MR. WALLACE: ls there a pending 1 4 application when l say this l`m talking about
15 question. 1 5 the application referred to in P-15, did you
1 6 BY |\/IR. CHAGARIS: 1 6 take -- did you do any other work on the
17 Q. My question was did you receive a 1 7 property?
18 copy ofthis document? 1 8 A. What do you mean?
19 MR. WALLACE: But that had already 1 9 Q. Did you install any structures on
20 been asked and answered. 2 0 the property?
2 l BY MR. CHAGARIS: 2 1 A. No actually no. What was the date?
22 Q. l-le said 1 don't know sir may l see 22 Q. This is June 2017.
23 it? 2 3 A. l think they gave us a year after
2 4 MR. WALLACE: We're still looking 2 4 that l am not positive.
25 at 15? 25 Q. Okay. And after this application
Page 7 9 Paqe 8 0
1 was withdrawn did you receive summonses from 1 that on the site at this time is the altar and
2 the township? 2 the long house; is that correct?
3 A. Yes. 3 A. Right prayer circle the same thing.
4 Q. And those resulted in a hearing 4 Q. " Sit ’\ ls it the intention of the
5 beforejudge /PHABG Eddie /(? 5 corporation or the tribe to install any other
6 A. Correct. 6 structures on the property at this time?
7 Q. And that decision was of record and 7 A. No.
8 that it was appealed tojudge /PWOBG man; is 8 Q. And is there a reason for that?
9 that correct? 9 A. Yes, there is.
10 A. 1 believe so yes /(. 1 0 Q. And what is that reason?
11 Q. And is that the decision ofjudge 1 1 A. Trying to a get along " would
12 back man is that under appeal at this time? 1 2 your " with our neighbors.
13 A. l believe it is yes. 1 3 Q. Now, is the property in question
1 4 Q. And who is handling that appeal do 1 4 the subject of a green acres December /EUGTS?
1 5 you know, what attorney? 1 5 A. Yes. -
1 6 A. l'm not quite sure which one at 1 6 Q. Do you know what a green acres
1 7 this point. 1 7 designation is?
1 8 Q. Okay. And do you know whether or 1 8 A. Yes.
1 9 not the Ramapough Mountain lndian corporate 1 9 Q. Can you tell us what your
2 0 charter has been revoked? 2 0 understanding?
2 1 A. lt hasn't been. 2 1 A. Well, we have signs up let me start
22 Q. lt has not been. Was it 2 2 by saying over two dozen signs have been
23 " ever " every revoked? 2 3 removed " store l " story the Ramapo students
24 A_ No_ 24 but l can guarantee you l walk behind a couple
2 5 Q. So am l correct in understanding 2 5 of residents they talk about /` oh A owe my God

 

 

20 (Paqes 77 to 80)

 

